Citation Nr: 1451074	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In July 2013, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran was granted a 30-day abeyance in order for him to submit additional evidence.  No new evidence has been received.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA, aside from a July 2013 Board hearing transcript, a copy of which has been added to the paper claims file, are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to noise exposure during his military service.

2.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As indicated previously, the term "active military, naval, or air service" includes: (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 4-2002; VAOPGCPREC 8-2001.

In the instant case, the Board observes that the Veteran's military service includes ACDUTRA from June 1964 to December 1964.  The record reflects duty as a light weapons rifleman.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his military service, to include those as a rifleman.  Accordingly, the Veteran's in-service exposure to excess noise is acknowledged.

The Board further finds that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  38 C.F.R. § 3.385.  In this regard, a September 2011 VA audiogram reveals pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
65
65
LEFT
30
45
60
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.

Moreover, the Veteran, as a lay person, is competent to diagnose tinnitus himself.  See Charles, supra.  The diagnoses of bilateral hearing loss and tinnitus were confirmed by the September 2011 VA examiner.  Therefore, the remaining inquiry is whether such disorders are related to his in-service noise exposure.

Regarding the question of nexus, a VA examiner in September 2011 determined that the Veteran's bilateral hearing loss was unrelated to his service.  The examiner essentially based her conclusion on the following: 1) the normal whispered voice test during service, and normal hearing acuity on a March 1967 examination; 2) the fact that the records were silent for many, years; 3) a history of civilian noise exposure, including the Veteran's employment in the automotive transmission repair business for 30 years; and, 4) the Veteran's report that he did not seek a hearing examination until nearly 20 years after his discharge. 

The VA examiner is a trained audiologist who reviewed the record and provided supporting rationale for the conclusions offered.  In this regard, the opinion is probative.  The Board notes, however, such opinion does not serve to preclude a grant of service connection in this case, for several reasons.  

First, the whispered voice testing performed during service and at separation is not as precise as puretone audiometric testing and thus cannot detect minor changes in auditory acuity.  And while there is a March 1967 audiogram that notes normal hearing, even when the audiometric readings have been converted from ASA to ISO units, as noted, the Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  Thus, the results are probative but not dispositive of the claim.  

Second, the absence of treatment for many years is not itself a basis for denying service connection Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the Veteran's statements as to continuous symptomatology may be found credible even in the absence of contemporaneous medical evidence.  

Third, the examiner suggests there was no continuity of symptomatology based on the Veteran's report that he did not seek a hearing examination until nearly 20 years after his discharge.  Such conclusion is entirely logical given the information then available.  The Board notes, however, the Veteran has since clarified, including at his hearing before the undersigned that his hearing loss symptoms existed since service but that he basically ignored the symptoms because he was young and did not want to acknowledge any disability.  See page 11 of the Board hearing transcript.  Further, the Veteran's wife indicated in a July 2011 statement that she has been married to the Veteran since August 1978 and during that whole time he has experienced an inability to hear.  Thus, a key factual basis behind the VA examiner's denial is no longer supported by the record- rather, such record is at least in equipoise as to the fact that the Veteran's hearing loss has been continuous.  

Finally, the examiner's conclusion that the hearing loss is not service-related because of the Veteran's exposure to civilian noise from working in an automotive repair business while probative is not dispositive as the Veteran reported that during his employment, he experienced no significant noise exposure; however, during the 6 months he was on active duty, he was constantly firing weapons without the use of hearing protection and he has experienced difficulty hearing since his active military service.  

In sum, the negative opinion of record is not persuasive evidence against the claim under the facts of this case.  Rather, a grant of service connection on the basis of continuity of symptomatology is warranted here.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Relevant to the Veteran's tinnitus claim, as noted, it is not in dispute that during his service the Veteran had substantial exposure on a daily basis to constant infantry noise.  At the July 2013 hearing he essentially indicated that he has experienced tinnitus consistently since service.  See  page 3 of the hearing transcript.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  As previously discussed, the Veteran is competent to provide evidence that he experiences/experienced tinnitus as such is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as ringing in his ears) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


